Citation Nr: 1625065	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-30 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, claimed due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, claimed due to herbicide exposure.

3.  Entitlement to service connection for heart disease, claimed due to herbicide exposure.

4.  Entitlement to service connection for a peripheral nerve disorder of the lower extremities, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for an eye disorder, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for a dental disorder, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from May 1969 to May 1971, including service in the Republic of Vietnam from April 1969 to March 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the RO in St. Petersburg, Florida.

In March 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case.  In correspondence received in June 2016, the Veteran's representative indicated that the Veteran wished to waive his right to have the claim remanded to the RO for initial consideration of this evidence.  

Although the RO adjudicated the diabetes claim on the merits, the Board must first examine whether the evidence warrants reopening the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO denied service connection for diabetes mellitus; the evidence associated with the claims file subsequent to the RO's April 2004 rating decision relates to an unestablished fact necessary to substantiate the claim; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claim.

2.  The Veteran does not have diabetes mellitus, Type II; diabetes mellitus, Type I did not become manifest to a degree of 10 percent or more within one year of service separation and is not etiologically related to service.  

3.  The Veteran does not have ischemic heart disease; cardiovascular-renal disease did not become manifest to a degree of 10 percent or more within one year of service separation; heart disease is not etiologically related to service.  

4.  The Veteran does not have early-onset peripheral neuropathy; a peripheral nerve disorder of the lower extremities is not etiologically related to service or to a service-connected disability.  

5.  An eye disorder is not etiologically related to service or to a service-connected disability.  

6.  The Veteran does not have a compensable dental disorder.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Heart disease was not incurred in service and is not proximately due to or a result of a service-connected disability; cardiovascular-renal disease or ischemic heart disease is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  A peripheral nerve disorder of the lower extremities was not incurred in service and is not proximately due to or a result of a service-connected disability; early-onset peripheral neuropathy is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  An eye disorder was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  The claim of entitlement to service connection for a dental disorder lacks legal merit.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Law and Regulations

The Veteran is seeking service connection for diabetes mellitus on the basis that it is related to herbicide exposure during his service in Vietnam.  He is seeking service connection for heart disease and a peripheral nerve disorder of the lower extremities on the basis that each is either related to herbicide exposure or is proximately due to or a result of a service-connected disability.  He is seeking service connection for eye and dental disorders on the basis that each is proximately due to or a result of diabetes.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).]

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diabetes and cardiovascular-renal disease are included among the enumerated chronic diseases.  

In order for diabetes mellitus to have become manifest to a degree of 10 percent, there must be a diagnosis of the disease and evidence to substantiate that treatment and control of the disease requires a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

In order for cardiovascular-renal disease to have become manifest to a degree of 10 percent, there must be documented cardiovascular-renal disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

VA has established a presumption of herbicide exposure applicable to veterans who served in Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), ischemic heart disease, and early onset peripheral neuropathy, are included among the diseases associated with herbicide exposure under VA law.  

Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm), and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

During the pendency of this claim, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766 (September 6, 2013) (final rule) (replacing the terms acute and subacute and transient peripheral neuropathy with early-onset peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that acute and subacute peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  

These diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

Application to Reopen-Diabetes

The RO initially denied a claim for service connection for diabetes mellitus in a November 2002 rating decision.  The Veteran applied to reopen the claim in October 2003.  That application was denied in an April 2004 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2015)).  The April 2004 rating decision is the last disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran requested to have the previously denied claim reopened in August 2010.  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The basis for the RO's denial in April 2004 pertained to the existence of an herbicide-presumptive disease.  The RO found that the Veteran had diabetes mellitus, Type I, which is not an herbicide-presumptive disease.  The RO concluded that there was no relationship between the Veteran's current diabetes mellitus, Type I, and service, to include presumed herbicide exposure therein.  Thus, the unestablished facts at the time of the April 2004 rating decision pertained to element (2), an injury or disease in service, and element (3), a nexus between the current disability and an injury or disease in service.  

Here, there was no evidence received within one year of the April 2004 rating decision.  Indeed, the next evidence to be received was the August 2010 application to reopen.  

Evidence received since the April 2004 decision includes multiple treatment records which purport to provide a diagnosis of diabetes mellitus, Type II.  As diabetes mellitus, Type II, is an herbicide-presumptive disease, and as the presumption of service connection for diabetes mellitus, Type II, essentially eliminates the requirement of establishing element (3), these records address one of the unestablished facts at the time of the April 2004 rating decision.  Moreover, they are neither cumulative nor redundant of evidence of record at the time of that decision, and they raise a reasonable possibility of substantiating the claim.  As such, the Board concludes that new and material evidence has been received and reopening of the claim is warranted.  

Service Connection-Merits Discussion

Diabetes

Service treatment records reveal no complaint of, or treatment for, diabetes of any kind.  When examined at service separation in May 1971, the Veteran's endocrine system was found to be clinically normal.  The Board observes that, under VA law, diabetes mellitus is considered an endocrine system disorder.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  With reference to the criteria set out above, there is also no manifestation of diabetes to a degree of 10 percent or more within one year of service separation for purposes of the presumption of service connection for certain chronic diseases.  

The Veteran does not contend that diabetes was treated in service or within one year of service separation.  On a VA Form 21-4138 dated August 30, 2002, the Veteran asserted that his diabetes began 11 years after his tour of duty in Vietnam.  At the Board hearing, he testified that diabetes was diagnosed 10 years after his return.  He essentially contends that he has been diagnosed with Type II diabetes and that service connection should therefore be presumed.  

Private treatment records reveal the Veteran's report on February 22, 2000, to M. Menosky, MD, that he had a history of insulin-dependent diabetes mellitus for the past 17 years (VBMS record 10/31/2003).

Diagnoses of insulin dependent or juvenile diabetes (Type I) were also recorded on March 9, 2001, and June 18, 2001.  On October 4, 2002, T Carson, MD, noted sudden onset of Type I diabetes in 1982, at which point the Veteran was placed on insulin (VBMS record 10/31/2003).  

Type I diabetes was diagnosed in private treatment reports on October 10, 2006, December 11, 2006, December 26, 2006, March 12, 2007, June 5, 2007, September 6, 2007, December 7, 2007, March 3, 2008 (also noted as "juvenile"), March 13, 2008, March 20, 2008, June 19, 2008, July 2, 2008, August 8, 2008, December 11, 2008, December 22, 2008, April 15, 2009, July 15, 2009, September 15, 2009, September 24, 2009, October 12, 2009, January 18, 2010, February 2, 2010, and April 21, 2010 (VBMS record 08/20/2010).

In treatment reports dated February 12, 2010, and July 21, 2010, Dr. Carson, who had previously diagnosed Type I diabetes on several occasion, listed Type II diabetes without explanation for this inconsistency (VBMS record 08/20/2010.  

A November 30, 2015, treatment record of Dr. Menosky listed Type I diabetes with ophthalmic manifestations.  The medical history section lists diabetes: "IDDM 1980 type I" (VBMS record 05/09/2016).

A November 17, 2014, treatment record of Dr. Menosky also listed Type I diabetes.  However a November 18, 2013, report of the same provider listed Type II diabetes without explanation for this inconsistency (VBMS record 05/09/2016).

A notation in an April 26, 2016, podiatry examination indicates active diagnoses of diabetes "type II or unspecified type" (VBMS record 05/09/2016).  An October 8, 2011, VA treatment record also includes this description (Virtual VA 09/17/2012).  The Board notes that the use of the disjunctive "or" in these references clearly indicates uncertainty as to the correct type of diabetes.  As such, these must be considered inconclusive diagnoses.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The report of a VA examination dated January 18, 2011, reveals a finding of diabetes mellitus, Type I, with cardiovascular disease complication and peripheral neuropathy in both feet, as well as erectile dysfunction.  The examiner explained that newly diagnosed diabetes patients often get their C-peptide levels measured as a means of distinguishing Type I and Type II.  C-peptide levels are measured instead of insulin levels because insulin concentration in the portal vein ranges from two to ten times higher than in the peripheral circulation.  The liver extracts about half the insulin reaching it in the plasma but this varies with the nutritional state.  The pancreas of patients with Type I diabetes is unable to produce insulin and therefore they will usually have a decreased level of C-peptide, whereas C-peptide levels in Type II patients are normal or higher than normal.  Measuring C-peptide in patients injecting synthetic insulin can help to determine how much of their own natural insulin these patients are still producing if they produce any at all.  According to the examiner, a review of records in claims file document diabetes mellitus Type I (Juvenile onset) from 1982 until July 22, 2010, when his treating physician changed the diagnosis to Type II in the face of a low C-peptide levels and a low serum insulin.  

An addendum opinion was obtained in November 2012.  The examiner noted that the vast majority of the Veteran's medical records from the private sector, including the earliest ones dating from 2002, diagnosed juvenile-onset diabetes.  This is another common term for Type I diabetes.  The examiner observed that, on a note dated October 4, 2002, the Veteran was reported to have developed a sudden onset of illness in 1982 at which time his diabetes mellitus was diagnosed and he was placed on insulin.  According to the examiner, this indicates that, as a result of his illness, his pancreas was not able to produce insulin and therefore required external sources of insulin.  

The examiner explained that Type I diabetes mellitus is characterized by destruction of the pancreatic beta cells, leading to absolute insulin deficiency.  Therefore it is not necessarily the age of the individual that determines the classification of Type I or Type II diabetes.  The fact that the Veteran required insulin therapy at the onset of his diabetes mellitus diagnosis would confirm that he had Type I at the onset.  The fact that the C-peptide level was low also is compatible with the Veteran having Type I diabetes.  In such cases, the C-peptide level is low reflecting little to no insulin production by the individual.  This is true for this Veteran.  Regarding the change of the diagnosis from Type I to Type II by the Veteran's private sector provider, there was no explanation given by that provider for changing the diagnosis after four years of caring for this Veteran.  Since there is no clear-cut reasoning supporting the change, the Veteran has to be assumed to have his original Type I condition because of the aforementioned facts.  

After a review of all of the evidence, the Board finds that the Veteran does not have Type II diabetes and that the presumption of service connection based on presumed herbicide exposure is not for application.  The Board finds that the reasoning provided by the VA examiner is persuasive as it is based on a thorough review of the evidence and is accompanied by a rationale that explains the basis for the opinion.  As indicated by the VA examiner, while there are occasional references in the record to Type II diabetes, none of these reference is explained.  They are therefore not as persuasive as the VA examiner's diagnosis.

The Board has considered the Veteran's lay assertions that he has Type II diabetes.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that distinguishing between Type I and Type II diabetes mellitus is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the differences in the diagnoses and in the clinical presentation of each diagnosis.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of a diagnosis of Type II diabetes mellitus.  

As the VA examiner has found that the Veteran's clinical presentation is most consistent with diabetes mellitus, Type I, and as there is no evidence in favor of the existence of diabetes mellitus, Type II, that is both competent and explained in terms of the evidence of record, the Board finds that the Veteran has diabetes mellitus, Type I.  As a result of this finding, the presumption of service connection for diabetes mellitus, Type II, as an herbicide-presumptive disease is not for application.  

In sum, the Board finds that the Veteran does not have diabetes mellitus, Type II; that diabetes mellitus, Type I, did not become manifest to a degree of 10 percent or more within one year of service separation; and that diabetes mellitus, Type I, is not etiologically related to service.  Therefore, the Board concludes that service connection for diabetes mellitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Heart Disease 

Service treatment records reveal no complaint of, or treatment for, heart problems, injury, or disease, during service.  When examined for service separation in May 1971, the Veteran's heart and vascular system were clinically normal.  With reference to the criteria set out above, there is also no manifestation of cardiovascular-renal disease to a degree of 10 percent or more within one year of service separation for purposes of the presumption of service connection for certain chronic diseases.  

The Veteran does not contend that heart disease was treated in service or that cardiovascular-renal disease became manifest to the requisite degree within one year of service separation.  The Veteran testified that he was first diagnosed with a heart condition in 2006.  The Veteran essentially contends that heart disease is related to herbicide exposure or is proximately due to or a result of diabetes.  

The Board acknowledges that a diagnosis of heart disease appears to be substantiated in this case.  An October 4, 2011, transthoracic echocardiography reveals findings of aortic sclerosis without stenosis.  However, there would appear to be no diagnosis consistent with ischemic heart disease.  An October 8, 2011, exercise stress test with myocardial perfusion imaging reveals findings of no evidence of prior myocardial infarction or stress-induced ischemia (Virtual VA record 09/17/2012).  

The Board acknowledges that treatment reports from the Veteran's retina specialist, Dr. Menosky, list a history of coronary artery disease (VBMS record 05/09/2016).  However, this is not substantiated in the clinical records pertaining to the heart and vascular system.  As such, the Board finds that a preponderance of the evidence is against the existence of herbicide-presumptive heart disease and service connection is not warranted on that basis.  

As the Board has concluded that service connection is not warranted for diabetes, and as there are no service-connected disabilities, there can be no secondary service connection for associated heart disease, and service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Peripheral Nerve Disorder

Service treatment records reveal no complaint of, or treatment for, a peripheral nerve disorder of the lower extremities.  When examined for service separation in May 1971, the Veteran's nervous system was clinically normal.  

The Veteran does not contend that he was treated for a peripheral nerve disorder in service or that such a condition became manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  However, he asserts that the condition is either related to herbicide exposure or to his diabetes.  

Post-service treatment records from Ratner Podiatry Center from 2009 to 2013 show an ongoing diagnosis of diabetic peripheral neuropathy.  The description of "diabetic" peripheral neuropathy is probative evidence that the Veteran does not have herbicide-presumptive early-onset peripheral neuropathy.  There is no medical opinion that purports to diagnose early-onset peripheral neuropathy.  The lack of manifestation of peripheral neuropathy to a degree of 10 percent or more within one year of his last exposure to herbicides would appear to preclude a finding of early-onset peripheral neuropathy.  

While the Veteran asserts his peripheral neuropathy is related to herbicide exposure, the Board finds that distinguishing between types of peripheral neuropathy is not a matter capable of lay observation but requires medical knowledge.  His assertions are not competent evidence of the asserted relationship. 

As a preponderance of the evidence is against a diagnosis of early-onset peripheral neuropathy related to herbicide exposure, the Board finds that the herbicide-presumptive provisions are not for application.  Moreover, as a preponderance of the evidence is against an etiologic relationship between post-service incurrence of a peripheral nerve disorder of the lower extremities and presumed herbicide exposure in service or other injury or disease in service, the Board concludes that service connection on direct and presumptive bases is not warranted.  

The Veteran has also asserted a secondary service connection relationship based on his assertion that diabetes mellitus should be service-connected.  As has already been determined above, service connection for diabetes is not warranted.  Accordingly, and as there are no service-connected disabilities, his secondary service connection theory of etiology cannot substantiate the claim and service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis, 6 Vet. App. 426, 430 (1994).

Dental Claim

Regarding the claimed dental disorder, this claim would appear to be unsubstantiated as a matter of law.  In testimony, the Veteran described the dental disorder.  He asserted that diabetes mellitus affected his gums and teeth and that he had to have all of his teeth extracted in 1986 and now has dentures.  

First, the Board reiterates that as service-connection for diabetes has been denied herein, secondary service connection for the Veteran's dental claim is not warranted.  In any case, the Veteran's description of his dental condition is consistent with replaceable missing teeth due to periodontal disease.  However, compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  

While the RO has not adjudicated the matter, the Board has considered whether a claim of entitlement to service connection for a noncompensable dental condition for purposes of dental treatment is reasonably raised by the record and should be referred to the RO.  However, the Veteran testified that his teeth have all been replaced with dentures.  Accordingly, it does not appear that he is seeking treatment.  Rather, it appears that he is seeking compensation, which, for reasons discussed above, is precluded as a matter of law.  See Sabonis, 6 Vet. App. at 430.

Eye Claim

Service treatment records reveal no complaint of, or treatment for, an eye disorder, injury, or disease, during service.  When examined at service separation, the Veteran's eyes were found to be clinically normal.  

Post-service treatment records reveal a diagnosis of diabetic retinopathy.  Reports from Dr. Menosky in November 2013, May 2014, November 2014, May 2015, and November 2015 reveal findings of proliferative diabetic retinopathy which, is related to the Veteran's diagnosis of Type I diabetes.  

The Board observes that diabetic retinopathy is not among the herbicide-presumptive diseases.  While exposure to herbicides is presumed in this Veteran, there is no medical opinion that purports to relate any eye disorder to such exposure or otherwise to service.  The private medical records submitted by the Veteran link the Veteran's retinopathy to diabetes, a nonservice-connected disability.  

The Veteran has provided no argument as to direct service connection for an eye disorder.  To the extent he relates the disorder herbicide exposure, the Board finds that relating the onset of such a condition to remote exposure to herbicides is not a matter capable of lay observation, but requires medical knowledge.  Therefore, his assertions are not competent evidence of the asserted relationship.  Accordingly, the Board concludes that a preponderance of the evidence is against a relationship between post-service incurrence of retinopathy and herbicide exposure or other injury or disease in service.  

The Veteran has also asserted a secondary service connection relationship based on his assertion that diabetes should be service connected.  As has already been determined, service connection for diabetes is not warranted.  Accordingly, and as there are no service-connected disabilities, his secondary service connection theory cannot substantiate the claim and service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis, 6 Vet. App. at 430 (1994).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letters in August 2010 and January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the diabetes claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the other claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

To the extent the remaining claims are based on a secondary service connection theory, medical opinions are not necessary as there are no service-connected disabilities.  38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

There is no injury or disease in service with respect to the heart disease claim, the peripheral nerve claim, the eye claim, and the dental claim.  As the Veteran does not have herbicide-presumptive diseases with respect to these claims, his presumed herbicide exposure in service does not constitute a disease or injury.  Accordingly, medical opinions addressing these claims are not necessary.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Reopening of service connection for diabetes mellitus is granted. 

Service connection for diabetes mellitus is denied.

Service connection for heart disease is denied.

Service connection for a peripheral nerve disorder is denied.

Service connection for an eye disorder is denied.

Service connection for a dental disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


